     Case 21-31224-mvl11 Doc 35 Filed 07/08/21                       Entered 07/08/21 17:25:07             Page 1 of 21




The following constitutes the ruling of the court and has the force and effect therein described.



Signed July 8, 2021
                                           United States Bankruptcy Judge
______________________________________________________________________


                                IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE NORTHERN DISTRICT OF TEXAS
                                            DALLAS DIVISION

                                                                 §
      In re                                                      §             Chapter 11
                                                                 §
      POGO ENERGY, LLC,                                          §             Case No. 21-31224-MVL
                                                                 §
                                                                 §
                         Debtor.                                 §
                                                                 §

             INTERIM ORDER GRANTING DEBTOR’S EMERGENCY MOTION FOR AN
            INTERIM AND FINAL ORDER AUTHORIZING USE OF CASH COLLATERAL

                                                  [Relates to Docket No. 9]

                 On the Emergency Motion for an Interim and Final Order Authorizing Use of Cash

      Collateral [Docket No. 9] (the “Motion”)1 of Pogo Energy, LLC (the “Debtor”), requesting an

      interim and final order (a) authorizing the Debtor to use Cash Collateral (as defined below), and

      (b) setting a final hearing on the Debtor’s continued use of Cash Collateral; and an interim hearing

      (the “Hearing”) having been held by this Court on July 6, 2021; and this Court having considered

      the Motion, the exhibits attached thereto, the Declaration of Phillip Terry in Support of First Day




      1
          Capitalized terms used and not otherwise defined herein shall have the meanings ascribed to them in the Motion.
Case 21-31224-mvl11 Doc 35 Filed 07/08/21              Entered 07/08/21 17:25:07         Page 2 of 21




Motions and Applications [Docket No. 11], the Declaration of Wayne Scott in Support of Debtor’s

Emergency Motion for Interim and Final Order Authorizing Use of Cash Collateral [Docket

No. 9-2] (together, the “First Day Declarations”), and the evidence submitted and the record

made at the Hearing; and due, proper and sufficient notice of the Motion, having been given in

accordance with the Bankruptcy Code, the Federal Rules of Bankruptcy Procedures (“Bankruptcy

Rules”), and the Local Bankruptcy Rules of this Court (“Local Rules”); and all objections, if any,

to the relief requested in the Motion having been withdrawn, resolved, or overruled by this Court;

and it appearing to this Court that granting the relief requested in the Motion on an interim basis

is fair and reasonable and in the best interests of the Debtor, its estate, and its stakeholders, and is

essential for the continued operation of the Debtor’s business; and after due deliberation and

consideration, and good and sufficient cause appearing therefor;

BASED UPON THE RECORD ESTABLISHED AT THE HEARING, THE COURT
MAKES THE FOLLOWING FINDINGS OF FACT AND CONCLUSIONS OF LAW:

       A.      Petition Date; Debtor in Possession. On July 1, 2021 (the “Petition Date”), the

Debtor filed its voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtor

continues to operate its business and manage its property as a debtor in possession under

§§ 1107(a) and 1108 of the Bankruptcy Code. No official committee (“Committee”) has been

appointed in this chapter 11 case (the “Chapter 11 Case”).

       B.      Jurisdiction. This Court has core jurisdiction over this Chapter 11 Case, this

Motion, the parties, and property affected hereby pursuant to 28 U.S.C. § 1334. Venue is proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       C.      Notice. Proper, timely, adequate and sufficient notice of the Motion and the

Hearing has been provided in accordance with the Bankruptcy Code, the Bankruptcy Rules, and




                                                 -2-
Case 21-31224-mvl11 Doc 35 Filed 07/08/21             Entered 07/08/21 17:25:07        Page 3 of 21




the Local Rules, and no other or further notice of the Motion or the entry of this Interim Order was

or shall be required, except as set forth in paragraph 23.

       D.       Debtor’s Stipulations. Without prejudice to the rights of any party other than the

Debtor (but subject to the limitations thereon contained in paragraphs 5 and 6) the Debtor admits,

stipulates, and agrees as follows (the “Debtor’s Stipulations”):

             (i)       Energy Services Agreements.            Luminant Energy Company LLC
                       (“Luminant”) and the Debtor are parties to (i) that certain Energy
                       Marketing Support Agreement, dated as of September 25, 2017; (ii) that
                       certain EEI Master Power Purchase and Sale Agreement, including without
                       limitation that certain Cover Sheet thereto, effective as of September 25,
                       2017; (iii) that certain Security Agreement, dated as of September 25, 2017
                       (the “Security Agreement”); and (iv) that certain Deposit Account Control
                       Agreement, dated as of October 26, 2017 (the “Disbursement
                       Agreement”) ((i) through (iv), collectively, the “Energy Services
                       Agreements”).

            (ii)       Prepetition Obligations. As of the Petition Date, the Debtor was liable to
                       Luminant pursuant to the Energy Services Agreements not less than
                       (i) $27,744,438.62 in respect of due and unpaid amounts pursuant to the
                       Energy Services Agreements, plus (ii) $514,830 in respect of letters of
                       credit issued on behalf of the Debtor, subject to the provision of
                       documentation to the Debtor substantiating that such expenses were
                       incurred by Luminant on the Debtor’s behalf, plus (iii) accrued and unpaid
                       interest, fees, expenses (collectively, the “Prepetition Obligations”).

            (iii)      Prepetition Liens and Prepetition Collateral. As more fully set forth in the
                       Security Agreement and documents related thereto, prior to the Petition
                       Date, the Debtor granted to Luminant, for the benefit of itself, a security
                       interest in and continuing lien on (the “Prepetition Liens”) substantially all
                       of the Debtor’s assets and property, including any and all cash of the Debtor
                       existing as of the Petition Date (the “Prepetition Collateral”).

            (iv)       Validity, Perfection, and Priority of Prepetition Liens and Prepetition
                       Obligations. The Debtor acknowledges and agrees that as of the Petition
                       Date (i) the Prepetition Liens on the Prepetition Collateral were valid,
                       binding, enforceable, non-avoidable and properly perfected; (ii) the
                       Prepetition Liens were senior in priority over any other liens; (iii) the
                       Prepetition Obligations constitute valid and binding obligations of the



                                                -3-
Case 21-31224-mvl11 Doc 35 Filed 07/08/21              Entered 07/08/21 17:25:07         Page 4 of 21




                       Debtor; (iv) no offsets, recoupments, challenges, objections, defenses,
                       claims or counterclaims of any kind or nature to any of the Prepetition Liens
                       or Prepetition Obligations exist, and no portion of the Prepetition Liens or
                       Prepetition Obligations is subject to any challenge or defense, including
                       avoidance,     disallowance,     disgorgement,     recharacterization,     or
                       subordination (equitable or otherwise) pursuant to the Bankruptcy Code or
                       applicable non-bankruptcy law; and (v) the Debtor waives any right to
                       challenge any of the foregoing.

            (v)        Cash Collateral. All of the following constitutes cash collateral (as such
                       term is defined in section 363(a) of the Bankruptcy Code, “Cash
                       Collateral”) and Prepetition Collateral of Luminant, and Luminant has a
                       legal, valid, binding, unavoidable, and properly perfected security interest
                       in all such Cash Collateral: (a) all of the Debtor’s existing cash; (ii) all cash
                       constituting proceeds, products, rents, or profits of property of Prepetition
                       Collateral (including any amounts generated by the collection of accounts
                       receivable, the sale of inventory, or other disposition of the Prepetition
                       Collateral existing as of the Petition Date or arising or acquired after the
                       Petition Date); and (iii) all cash subject to Luminant’s rights of setoff. For
                       the avoidance of doubt, Cash Collateral does not include cash that is subject
                       to refund to retail customers for the prepayment of electricity services,
                       which the Debtor holds in trust pursuant to Public Utility Commission of
                       Texas (“PUCT”) Regulation 25.107(f)(2)(C).2 .

       E.      Consent. Subject to the terms and conditions of this Interim Order, Luminant

consents to the Debtor’s use of the Cash Collateral through the date of the Final Hearing (the

“Interim Period”).

       F.      Findings Regarding Cash Collateral.

             (i)       Need for Use of Cash Collateral. Good and sufficient cause has been shown
                       for the entry of this Interim Order. The Debtor has an immediate and critical
2
  PUCT Regulation 25.107(f)(2)(C) reads as follows: “In lieu of the requirements of subparagraph
(B) of this paragraph, a REP certified pursuant to paragraph (1)(B) of this subsection that is
providing electric service under the provisions of §25.498 of this title (relating to Retail Electric
Service Using a Customer Prepayment Device or System) shall be required to keep all deposits
and an amount sufficient to cover the credit balance that exceeds $50 for all customer accounts
that have a credit balance exceeding $50 at the close of each month in an escrow account, or to
provide an irrevocable stand-by letter of credit payable to the commission in an amount equal to
or greater than the amount required to be deposited in the escrow account.”




                                                 -4-
Case 21-31224-mvl11 Doc 35 Filed 07/08/21              Entered 07/08/21 17:25:07        Page 5 of 21




                       need to use Cash Collateral in order to permit the orderly continuation of
                       the operation of its businesses and to satisfy other working capital.

            (ii)       Terms and Conditions of Use of Cash Collateral. As a condition to use Cash
                       Collateral, Luminant requires, and the Debtor has agreed, that Luminant’s
                       Cash Collateral shall be used in a manner consistent with the terms and
                       conditions of this Interim Order and in accordance with the Budget (as
                       defined below).

            (iii)      Luminant Interest in Cash Collateral. Luminant has interests in any and all
                       cash of the Debtor. The Debtor is not able to use Cash Collateral without
                       the Prepetition Secured Parties’ consent or this Court’s authorization after
                       notice and a hearing.

            (iv)       Luminant Adequate Protection. To protect Luminant’s interests in the
                       Prepetition Collateral due to any diminution in value of its interests in the
                       Prepetition Collateral from and after the Petition Date resulting from the use
                       of Cash Collateral, the use, sale, or lease of Prepetition Collateral, the
                       imposition of the automatic stay or the granting of a lien (collectively, the
                       “Diminution in Value”), Luminant is entitled to receive, and the Debtor
                       has agreed to provide, adequate protection pursuant to sections 361, 362,
                       363, and 364 of the Bankruptcy Code. The terms of this Interim Order are
                       fair and reasonable and reflect the Debtor’s prudent exercise of business
                       judgment.

             (v)       Good Faith. The adequate protection provided herein and the use of the
                       Prepetition Collateral have been negotiated in good faith and at arm’s length
                       among the Debtor and Luminant.

       G.       Sections 506(c) and 552(b). In light of Luminant’s agreement to permit the use of

its Cash Collateral as set forth herein, Luminant has requested that the rights and benefits of section

552(b) of the Bankruptcy Code apply and that, upon entry of the Final Order, (i) a waiver of any

“equities of the case” claims under section 552(b) of the Bankruptcy Code and (ii) a waiver of the

provisions of section 506(c) of the Bankruptcy Code.

       Based upon the foregoing findings and conclusions, the Motion, and the record before the

Court with respect to the Motion, and after due consideration and good and sufficient cause

appearing therefor,



                                                 -5-
Case 21-31224-mvl11 Doc 35 Filed 07/08/21            Entered 07/08/21 17:25:07       Page 6 of 21




IT IS HEREBY ORDERED THAT:

               Motion Granted. The Motion is granted on an interim basis as set forth herein. Any

formal or informal objections to the Motion with respect to the entry of this order (the “Interim

Order”) that have not been withdrawn, waived or settled, and all reservations of rights in

connection with any such objections to the Motion, are hereby denied and overruled on the merits.

               Authorization to Use Cash Collateral.

               (a)     Use of Cash Collateral. Pursuant to sections 105(a), 363(b), and 363(c)(2)

of the Bankruptcy Code, the Debtor is hereby authorized to use Cash Collateral during the Interim

Period in accordance with this Interim Order and for the uses and purposes, and at the times, set

forth in the Budget.

               (b)     Ongoing Cash Deposits. All collections received (whether by wire or

check) by the Debtor from and after the Petition Date shall comprise Cash Collateral and be

deposited by the Debtor in that certain collection account that is subject to a Deposit Control

Agreement with Luminant (the “DACA Account”).

               Adequate Protection of Luminant. Luminant is entitled to adequate protection of

its interests in the Prepetition Collateral in an amount equal to the aggregate Diminution in Value

of Luminant’s interests in the Prepetition Collateral from and after the Petition Date (the

“Adequate Protection Claim”). As adequate protection, subject to the provisions of paragraphs

5 and 6, Luminant is hereby granted the following:

               (a)     Adequate Protection Liens. As security for the Adequate Protection Claim,

effective and perfected as of the Petition Date and without the necessity of the execution by the

Debtor (or recordation or other filing) of documents, or the possession or control by Luminant of

any property, pursuant to section 361(2) and (3) and section 363(e) of the Bankruptcy Code,




                                               -6-
Case 21-31224-mvl11 Doc 35 Filed 07/08/21             Entered 07/08/21 17:25:07        Page 7 of 21




Luminant is hereby granted a valid, binding, continuing, enforceable, fully-perfected first priority

lien on, and security interest (collectively, the “Adequate Protection Liens”), subject and

subordinate only to the Carve Out, in all Prepetition Collateral and all other tangible and intangible

prepetition and postpetition property in which the Debtor has an interest, whether existing on or

as of the Petition Date or thereafter acquired, including without limitation, any and all

unencumbered cash, inventory generated or produced after the Petition Date, accounts receivable,

inventory, general intangibles, contracts, securities, chattel paper, owned real estate, real property

leaseholds, fixtures, machinery, equipment, vehicles, deposit accounts, patents, copyrights,

trademarks, tradenames, tax attributes, rights under license agreements and other intellectual

property, capital stock of subsidiaries of the Debtor and the proceeds of all of the foregoing

(collectively, with the Prepetition Collateral and Cash Collateral, the “Collateral”); provided that

the Collateral shall exclude any of the Debtor’s claims and causes of action arising under chapter

5 of the Bankruptcy Code (collectively, the “Avoidance Actions”) but, subject to entry of the Final

Order, Luminant has requested that the Collateral shall include all proceeds or property recovered

from Avoidance Actions. For the avoidance of doubt, subject to entry of a Final Order, the

Adequate Protection Liens shall be deemed to be effective and perfected automatically as of the

Petition Date and without the necessity of the execution by the Debtor, or the filing of, as

applicable, mortgages, security agreements, pledge agreements, control agreements, financing

statements, state or federal notices, recordings (including, without limitation, any recordings with

the United States Patent and Trademark or Copyright Office), or other agreements and without the

necessity of taking possession or control of any Collateral. The Adequate Protection Liens shall

be valid, binding and enforceable against any trustee or other estate representative appointed in




                                                -7-
Case 21-31224-mvl11 Doc 35 Filed 07/08/21            Entered 07/08/21 17:25:07         Page 8 of 21




any case, upon the conversion of the Chapter 11 Case to a case under chapter 7 of the Bankruptcy

Code (a “Successor Case”) and/or upon the dismissal of the Chapter 11 Case or Successor Case.

               (b)      Superpriority Claim. Superpriority claims for the benefit of Luminant

against the Debtor pursuant to section 507(b) of the Bankruptcy Code (the “Superpriority

Claim”), subject and subordinate only to the Carve Out, with priority in payment over any and all

unsecured claims and administrative expense claims against the Debtor, now existing or hereafter

arising, of the kinds specified or ordered pursuant to any provision of the Bankruptcy Code. No

cost or expense of administration under sections 105, 503(b) or 507(b) of the Bankruptcy Code

shall be senior to, or pari passu with, the Superpriority Claim granted to Luminant.

               (c)      Budget and Variance Reporting.

                     (i)      Initial and Subsequent Budgets. Attached as Schedule 1 hereto and

incorporated herein by reference is a 13-week cash flow forecast for the Debtor (the “Budget”),

including the anticipated uses of the Cash Collateral for such period. Every four (4) weeks

following entry of the Interim Order, on the first business day following such four-week period,

the Debtor shall provide Luminant with an updated Budget for the subsequent 13-week period.

The initial Budget and each subsequent Budget shall be in form and substance reasonably

acceptable to Luminant, and each such subsequent Budget shall be deemed to constitute the

“Budget” for purposes of this Interim Order unless counsel to Luminant has notified counsel for

the Debtor in writing within five (5) business days following delivery thereof that such proposed

budget is not reasonably acceptable to Luminant. In the event of such notification, the prior

approved Budget shall remain in full force and effect.

                     (ii)     Variance Reporting. On the final business day of each calendar

week following entry of this Interim Order beginning with the second full week following the




                                               -8-
Case 21-31224-mvl11 Doc 35 Filed 07/08/21             Entered 07/08/21 17:25:07        Page 9 of 21




Petition Date, the Debtor shall provide to Luminant variance report/reconciliation (the “Budget

Variance Report”) setting forth in reasonable detail actual cash receipts and disbursements for

the prior week for the Debtor and all variances, in each case, on both an individual line item basis

and an aggregate basis, as compared to the then applicable Budget, on a cumulative weekly basis

commencing with the second full week after the Petition Date, together with a statement

confirming compliance with the Budget Covenants set forth below. The Budget Variance Report

shall include an explanation, in reasonable detail, of any material variance. The Budget Variance

report shall also include the number of customer accounts and the number of accounts in good

standing,3 along with a comparison to the accounts that existed as of the Petition Date.

                   (iii)       Budget Testing. The Debtor shall comply with each of the following

obligations in respect of the Budget (collectively, the “Budget Covenants”): (i) the Debtor shall

not have an unfavorable variance, measured on a cumulative basis, of 20% more of the aggregate

operating cash flow (including any expenditures reflected in the Budget), to be tested and reported

(x) on a weekly basis for the prior week and (y) on a weekly basis for the cumulative period since

the Petition Date, with the initial testing date occurring on July 16, 2021; and (ii) the Debtor shall

not make any disbursement of a type not contemplated by the Budget without the prior written

consent of Luminant. Commencing with the third full week after the Petition Date, the Debtor (or

other appropriate representatives) shall attend a weekly call with representatives from Luminant

to discuss the materials delivered to Luminant in the prior week.

                   (iv)        Payment of Postpetition Expenses.         The Debtor shall pay all

postpetition operating expenses in the ordinary course of business (subject to the approved Budget)


3
  For the purposes of this Order, a customer in “good standing” is a customer who (1) has a credit
balance with the Debtor, (2) has a debit balance with the Debtor for fewer than five days, or (3) has
a debit balance with the Debtor but is not disconnected for non-pay due to PUCT regulations such
as, but not limited to, DNP moratoriums for extreme weather, or customer billing disputes.



                                                -9-
Case 21-31224-mvl11 Doc 35 Filed 07/08/21             Entered 07/08/21 17:25:07         Page 10 of 21




 and shall provide Luminant with a monthly report of incurred but unpaid operating expenses (other

 than unpaid expenses to Luminant) promptly following each month-end close.

                (d)      Access to Records; Continuance of Maintenance of Insurance and Licenses.

                      (i)       Access to Records. Upon reasonable notice, at reasonable times

 during normal business hours, the Debtor shall permit representatives, agents, and employees of

 Luminant to have reasonable access to (i) inspect the Debtor’s properties and (ii) all information

 (including historical information and the Debtor’s books and records) and personnel, including

 regularly scheduled meetings as mutually agreed with senior management of the Debtor and other

 company advisors (during normal business hours), and Luminant (and its advisors) shall be

 provided with reasonable access to all information they shall reasonably request, including,

 without limitation, information regarding (x) the Debtor’s operations, financials, key business

 partners and contracts, including without limitation, customer contracts, but excluding any

 information for which confidentiality is owed to third parties, information subject to attorney client

 or similar privilege, or where such disclosure would not be permitted by any applicable

 requirements of law.

                      (ii)      Continuance of Maintenance and Insurance and Licenses. The

 Debtor shall continue to maintain and insure the Prepetition Collateral in the ordinary course of

 business in accordance with the Debtor’s prepetition practices or in accordance with separate order

 of the Court and shall remain in current and in good standing with all existing licenses and other

 regulatory requirements to continue operating in the ordinary course of business.

                (e)      Maintaining Hedge Positions.       The Debtor shall, unless approved by

 Luminant in writing in its sole discretion, maintain in place all current hedge positions and

 implement such additional hedging, in form and substance reasonably acceptable to Luminant, as




                                                 - 10 -
Case 21-31224-mvl11 Doc 35 Filed 07/08/21             Entered 07/08/21 17:25:07         Page 11 of 21




 is necessary and customary for the Debtor’s anticipated energy requirements taking into

 consideration all relevant factors, including seasonality, and Luminant shall accordingly continue

 to provide hedging, sleeving and credit facility services as required under the Energy Services

 Agreements, subject to payment by the Debtor of all applicable fees under the Energy Services

 Agreements.

                (f)     Right to Seek Additional Adequate Protection. This Interim Order is

 without prejudice to, and does not constitute a waiver of, expressly or implicitly, Luminant’s rights

 to request further or alternative forms of adequate protection at any time or the rights of the Debtor

 or any other party to contest such request.

                Modification of the Automatic Stay. The automatic stay imposed under section

 362(a) of the Bankruptcy Code is modified to the extent necessary to effectuate all of the terms

 and provisions of this Interim Order, including, without limitation, to (a) permit the Debtor to grant

 the Adequate Protection Liens and the Superpriority Claim; (b) permit the Debtor to perform such

 acts Luminant may request in its reasonable discretion to assure the perfection and priority of the

 liens granted herein; (c) permit the Debtor to incur all liabilities and obligations to Luminant under

 this Interim Order; and (d) authorize the Debtor to pay, and Luminant to retain and apply, payments

 made in accordance with the terms of this Interim Order.

                Challenge Period. Subject to entry of the Final Order, the Debtor’s Stipulations

 shall be binding upon the Debtor and any successors thereto and all other parties in interest,

 including any Committee or any chapter 7 or chapter 11 trustee appointed or elected for the Debtor

 (a “Trustee”) for all purposes, unless (a) a party in interest, including a Committee if appointed,

 with requisite standing has properly commenced a proceeding (a “Challenge”) by no later than

 ninety (90) days from the date of entry of this Interim Order or such later date as has been ordered




                                                 - 11 -
Case 21-31224-mvl11 Doc 35 Filed 07/08/21            Entered 07/08/21 17:25:07         Page 12 of 21




 by the Court for cause upon a motion filed and served before such deadline (the “Challenge

 Period”); and (b) a final order is entered by a court of competent jurisdiction sustaining a duly

 commenced Challenge.

                Debtor’s Stipulations. If no Challenge is timely commenced in accordance with

 paragraph 5, without further order of this Court (a) the Debtor’s Stipulations shall be binding on

 all parties in interest; (b) the Prepetition Obligations shall constitute allowed claims; and (c) the

 Prepetition Obligations and the Adequate Protection Liens shall not be subject to any other or

 further Challenge.

                Credit Bid. Subject to the requirements of section 363(k) of the Bankruptcy Code,

 Luminant shall have the right to credit bid under section 363(k) of the Bankruptcy Code all or any

 portion of its claims in connection with a sale of the Debtor’s assets, without the need for further

 order of the Court, and whether the sale is effectuated under section 363 of the Bankruptcy Code,

 under a chapter 11 plan of reorganization for the Debtor, by a chapter 7 trustee under section 725

 of the Bankruptcy Code, or otherwise. For the avoidance of doubt, Luminant shall be deemed a

 qualified bidder (or such analogous term) in connection with any such sale.

                Termination; Event of Default.        Authorization to use Cash Collateral shall

 automatically terminate without further order from the Court on the earlier of (x) October 1, 2021

 or (y) if an Event of Default (defined below) occurs and remains uncured for more than five

 business (5) days following the delivery of written notice (email to suffice) from Luminant to

 Debtor’s counsel noticing the occurrence such Event of Default. “Event of Default” means the

 occurrence of any of the following:

                (a)     the Debtor fails to perform any of its obligations in accordance with the

 terms of this Interim Order (including adherence to the Budget and Budget Covenants);




                                                - 12 -
Case 21-31224-mvl11 Doc 35 Filed 07/08/21            Entered 07/08/21 17:25:07         Page 13 of 21




                (b)     the occurrence of a postpetition default under one or more of the Energy

 Services Agreements;

                (c)     the number of active customer accounts in good standing serviced by the

 Debtor as of the Petition Date shall decline by more than 20%, which shall be tested on a weekly

 basis in connection with the Budget Variance Report;

                (d)     The Debtor supports, commences, or joins as an adverse party in any suit or

 other proceeding against Luminant relating to the Prepetition Obligations, the Energy Services

 Agreements or the Prepetition Collateral, including any proceeding seeking to avoid or require

 repayment of any payments to Luminant;

                (e)     any disclosure or statement of the Debtor provided to Luminant proves to

 have been knowingly false or misleading in any material respect;

                (f)     the Debtor files a motion seeking to create any postpetition liens or security

 interests, other than those granted or permitted pursuant to this Interim Order;

                (g)     the Court shall enter an order approving any claims for recovery of amounts

 surcharging any of the Collateral, or otherwise approving any claim or surcharge relating to or

 arising from the preservation of any Collateral, in each case, under section 552(b) or section 506(c)

 of the Bankruptcy Code

                (h)     the entry of an order in any court reversing, staying, vacating or modifying

 the terms of this Interim Order;

                (i)     a chapter 11 trustee or examiner with expanded powers is appointed in the

 Chapter 11 Case;

                (j)     the Chapter 11 Case is dismissed; or

                (k)     the Chapter 11 Case is converted to a case under chapter 7.




                                                - 13 -
Case 21-31224-mvl11 Doc 35 Filed 07/08/21            Entered 07/08/21 17:25:07         Page 14 of 21




                Rights and Remedies Upon Event of Default. Upon occurrence of an Event of

 Default and following the giving of five (5) business days’ written notice to counsel to the Debtor,

 counsel to any Committee appointed in the Chapter 11 Case, counsel to the Electric Reliability

 Council of Texas, and the U.S. Trustee (the “Remedies Notice Period”), Luminant may exercise

 the remedies available to it under this Interim Order and applicable non-bankruptcy law, including,

 but not limited to, revoking the Debtor’s right to use Cash Collateral and collecting and applying

 any proceeds of the Collateral consistent in all material respects with the terms of this Interim

 Order and the Energy Services Agreements; provided, that, during the Remedies Notice Period,

 the Debtor shall be entitled to continue to use Cash Collateral in accordance with the terms of this

 Interim Order. During and following the Remedies Notice Period, the Debtor may request that

 this Court order the continued use of Cash Collateral without the consent of Luminant and, if such

 order is granted, the Debtor may continue to use Cash Collateral subject to the terms of this Interim

 Order or any other order of the Court authorizing the use of Cash Collateral. Unless the Court

 orders otherwise, at the end of the Remedies Notice Period, the Debtor shall automatically, without

 further notice or order of the Court, no longer have the right to use Cash Collateral, the automatic

 stay pursuant to section 362 of the Bankruptcy Code shall be automatically terminated at the end

 of the Remedies Notice Period, without further notice or order of the Court, and Luminant shall

 be permitted to exercise all rights and remedies set forth in this Interim Order, the Energy Services

 Agreements, and as otherwise available at law without further order or application or motion to

 the Court, including, without limitation, foreclosing upon and selling all or a portion of the

 Collateral in order to collect any amounts payable to Luminant pursuant to this Interim Order and

 apply the same to repay the Prepetition Obligations, without restriction or restraint by any stay

 under sections 362 or 105 of the Bankruptcy Code. Notwithstanding anything herein to the




                                                - 14 -
Case 21-31224-mvl11 Doc 35 Filed 07/08/21            Entered 07/08/21 17:25:07         Page 15 of 21




 contrary, the automatic stay pursuant to section 362 of the Bankruptcy Code shall be automatically

 terminated for the purposes of giving any notice contemplated hereunder. The delay or failure to

 exercise rights and remedies under this Interim Order or the Energy Services Agreements shall not

 constitute a waiver of Luminant’s rights thereunder or otherwise. Notwithstanding the occurrence

 of the Event of Default, all of the rights, benefits and protections provided to Luminant shall

 survive the termination of this Interim Order due to such Event of Default.

                Limitations on the Use of Cash Collateral. Notwithstanding anything herein to the

 contrary, the Debtor shall not assert or prosecute, and no portion of the proceeds of the Collateral,

 including any Cash Collateral or the Carve Out, and no disbursements set forth in the Budget, shall

 be used in connection with (a) preventing, hindering, or delaying Luminant’s enforcement or

 realization upon any of the Collateral in accordance with the Energy Services Agreements once an

 Event of Default has occurred and is continuing and after the Remedies Notice Period has expired;

 (b) objecting or challenging or contesting in any manner, or raising any defenses to, the validity,

 extent, amount, perfection, priority, or enforceability of any of the Prepetition Obligations or the

 Collateral (as applicable), or any other rights or interest of Luminant; (c) asserting, commencing,

 or prosecuting any claims or causes of action, including, without limitation, any actions under

 chapter 5 of the Bankruptcy Code, against Luminant or any of its respective affiliates, agents,

 representatives, attorneys, advisors, professionals, officers, directors, or employees; or (d) paying

 any amount on account of any claims arising prior to the Petition Date or any non-ordinary course

 administrative claims unless such payments are (i) approved by an order of this Court and (ii) in

 accordance with the Budget Covenants.

                Cash Management. Subject to further order of the Court, the Debtor shall maintain

 its cash management arrangements in all material respects in a manner consistent with that




                                                - 15 -
Case 21-31224-mvl11 Doc 35 Filed 07/08/21            Entered 07/08/21 17:25:07        Page 16 of 21




 described in the applicable order approving the motion seeking authorization to continue the

 Debtor’s cash management arrangements.

                Effectiveness. Bankruptcy Rules 4001, 6004, and 6006 of the Bankruptcy Rules

 are satisfied by the Motion and upon record at the Hearing.          This Interim Order shall be

 immediately effective upon its entry and without any stay of execution or effectiveness.

                Waiver of Surcharge Claims; No Marshaling. Subject to and effective only upon

 entry of the Final Order and the terms thereof, Luminant has requested that no costs or expenses

 of administration which have been or may be incurred in the Chapter 11 Case any time, or any

 future proceeding that may result therefrom, including any Successor Case, shall be charged

 against or recovered from Luminant or any of its claims or the Collateral (including the Prepetition

 Collateral) pursuant to sections 105 or 506(c) of the Bankruptcy Code, or otherwise, without the

 prior express written consent of Luminant, and no such consent shall be implied, directly or

 indirectly, from any other action, inaction, or acquiescence by Luminant or any of its

 representatives, agents, or lenders. Upon entry of the Final Order, Luminant has requested that

 the Debtor and its estate shall be deemed to have irrevocably waived, and shall be prohibited from

 asserting, any surcharge claim, under section 506(c) of the Bankruptcy Code or otherwise, for any

 costs incurred, including those in connection with the preservation, protection, or enhancement of,

 or realization by, Luminant, upon the Collateral. In addition, subject to entry of the Final Order

 and the terms thereof, Luminant has requested that Luminant shall not be subject to the equitable

 doctrine of marshaling or any similar doctrine.

                Section 552(b). Upon entry of the Final Order, Luminant has requested that

 Luminant shall be entitled to all of the rights and benefits of section 552(b) of the Bankruptcy

 Code, and the “equities of the case” exception under section 552(b) of the Bankruptcy Code shall




                                                - 16 -
Case 21-31224-mvl11 Doc 35 Filed 07/08/21              Entered 07/08/21 17:25:07         Page 17 of 21




 not apply to Luminant with respect to proceeds, product, offspring, or profits of any of the

 Collateral (including the Prepetition Collateral).

                Proofs of Claim. Notwithstanding any order entered by the Court in relation to the

 establishment of a bar date in any of this Chapter 11 Case or Successor Case to the contrary,

 Luminant will not be required to file proofs of claim in any of this Chapter 11 Case or Successor

 Case for any claim described herein, and the Debtor’s Stipulations in paragraph D herein shall be

 deemed to constitute a timely filed proof of claim for Luminant.

                Carve Out.

                (a)     Priority of Carve Out. Notwithstanding anything to the contrary in this

 Interim Order, the Debtor’s obligations to Luminant, and the liens, security interests, and

 superpriority claims granted herein and/or under the Energy Services Agreements, including,

 without limitation, the Prepetition Liens, the Superpriority Claim, the Adequate Protection Liens,

 and the Adequate Protection Claim, shall be subject in all respects and subordinate to the Carve

 Out (defined below).

                (b)     Carve Out Trigger Notice. As used in this Interim Order, the “Carve Out”

 means the sum of (i) all fees required to be paid to the Clerk of the Court and to the Office of the

 United States Trustee under section 1930(a) of title 28 of the United States Code plus interest at

 the statutory rate (without regard to the notice set forth in (iii) below); (ii) all reasonable fees and

 expenses up to $25,000 incurred by a trustee under section 726(b) of the Bankruptcy Code (without

 regard to the notice set forth in (iii) below); (iii) to the extent allowed at any time, whether by

 interim order, procedural order, or otherwise, all unpaid fees and expenses of the Professional

 Persons (as defined below); provided that such fees and expenses do not exceed the amount of fees

 and expenses provided for in the approved Budget (the “Allowed Professional Fees”) incurred by




                                                  - 17 -
Case 21-31224-mvl11 Doc 35 Filed 07/08/21            Entered 07/08/21 17:25:07        Page 18 of 21




 persons or firms retained by the Debtor pursuant to section 327, 328, or 363 of the Bankruptcy

 Code (the “Debtor Professionals”) and the Committee (if any) pursuant to section 328 or 1103 of

 the Bankruptcy Code (the “Committee Professionals” and, together with the Debtor

 Professionals, the “Professional Persons”) at any time before or on the date of delivery by

 Luminant of a Carve Out Trigger Notice (as defined below) (the “Termination Declaration

 Date”), whether allowed by the Court prior to or after delivery of a Carve Out Trigger Notice; and

 (iv) Allowed Professional Fees of Professional Persons in an aggregate amount not to exceed

 $50,000 incurred following delivery the Termination Declaration Date, to the extent allowed at

 any time, whether by interim order, procedural order, or otherwise; provided, that under no

 circumstances shall any success, completion, or similar fees be payable from the Carve Out

 following delivery of a Carve Out Trigger Notice; provided, further that nothing herein shall be

 construed to impair the ability of any party to object to the fees, expenses, reimbursement or

 compensation described in clauses (i), (ii), (iii) or (iv) above, on any other grounds (the amounts

 set forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”). For purposes of

 the foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by email (or

 other electronic means) by Luminant to the Debtor, its lead restructuring counsel, the U.S. Trustee,

 and counsel to the Committee (if any), which notice may be delivered following the occurrence

 and during the continuation of an Event of Default and upon termination of the Debtor’s right to

 use Cash Collateral by Luminant, stating that the Post-Carve Out Trigger Notice Cap has been

 invoked.

                (c)     No Direct Obligation To Pay Allowed Professional Fees. Luminant shall

 not be responsible for the payment or reimbursement of any fees or disbursements of any

 Professional Person incurred in connection with the Chapter 11 Case or any Successor Case or




                                                - 18 -
Case 21-31224-mvl11 Doc 35 Filed 07/08/21            Entered 07/08/21 17:25:07        Page 19 of 21




 other case under any chapter of the Bankruptcy Code. Nothing in this Interim Order or otherwise

 shall be construed to obligate Luminant, in any way, to pay compensation to, or to reimburse

 expenses of, any Professional Person or to guarantee that the Debtor has sufficient funds to pay

 such compensation or reimbursement.

                 (d)    Payment of Carve Out On or After the Termination Declaration Date. Any

 payment or reimbursement made on or after the occurrence of the Termination Declaration Date

 in respect of any Allowed Professional Fees shall permanently reduce the Carve Out on a dollar-

 for-dollar basis.

                 Survival.

                 (a)    The provisions of this Interim Order, including the Adequate Protection

 Obligations and all other respective rights and remedies of Luminant granted by the provisions of

 this Interim Order, and any actions taken pursuant hereto shall survive (and shall not be modified,

 impaired, or discharged by) entry of any order (a) confirming any plan of reorganization in this

 Chapter 11 Case, except to the extent explicitly agreed to therein by the Debtor and Luminant (in

 its sole discretion), (b) converting the Chapter 11 Case to a case under chapter 7 of the Bankruptcy

 Code, or (c) dismissing the Chapter 11 Case or any Successor Case, or (d) approving the sale of

 any Collateral (including any Prepetition Collateral) pursuant to section 363(b) of the Bankruptcy

 Code. The terms and provisions of this Interim Order, including, without limitation, the granting

 of the Adequate Protection Liens and Superpriority Claim, and the other protections granted to

 Luminant pursuant to this Interim Order, shall continue in full force and effect notwithstanding

 entry of any such order.




                                                - 19 -
Case 21-31224-mvl11 Doc 35 Filed 07/08/21             Entered 07/08/21 17:25:07         Page 20 of 21




                (b)     If any or all of the provisions of this Interim Order are hereafter reversed,

 modified, vacated or stayed, such reversal, modification, vacation or stay shall not affect the

 validity and enforceability of the Adequate Protection Obligations granted in connection therewith.

                No Third Party Rights. Except as explicitly provided for herein, this Interim Order

 does not create any rights for the benefit of any third party, creditor, equity holder, or any direct,

 indirect, or incidental beneficiary.

                Headings. Section headings used herein are for convenience only and are not to

 affect the construction of or to be taken into consideration in interpreting this Interim Order.

                Necessary Action. The Debtor and Luminant are each authorized to take all such

 actions as are necessary or appropriate to implement the terms of this Interim Order.

                Retention of Jurisdiction.     The Court shall retain jurisdiction to enforce the

 provisions of this Interim Order.

                Objections. Any party in interest objecting to the relief sought at the Final Hearing

 shall file and serve written objections, which objections shall be filed on the docket via ECF no

 later than July 23, 2021 at 4:00 p.m. (Prevailing Central Time).

                Final Hearing. The Final Hearing is scheduled for July 28, 2021, at 2:00 p.m.

 (Prevailing Central Time) before this Court. The Debtor shall serve copies of this Interim Order:

 (a) upon any party that the Debtor believes will be directly affected by the Motion and Interim

 Order, (b) upon any party that has filed a request for notices with this Court, (c) the Office of the

 United States Trustee; (d) the Debtor’s 20 largest unsecured creditors; and (e) any Committee, if

 appointed.


                                        ### End of Order ###




                                                 - 20 -
Case 21-31224-mvl11 Doc 35 Filed 07/08/21            Entered 07/08/21 17:25:07          Page 21 of 21



 AGREED AS TO FORM

  FERGUSON BRASWELL FRASER KUBASTA PC                    GIBSON, DUNN & CRUTCHER LLP

  /s/ Rachael L. Smiley                                   /s/ Michael A. Rosenthal
  Rachael L. Smiley (State Bar. No. 24066158)            Michael A. Rosenthal (State Bar No. 17281490)
  Alex Campbell (State Bar No. 24095536)                 Michael L. Raiff (State Bar No. 00784803)

  2500 Dallas Parkway, Suite 600                         2001 Ross Avenue, Suite 2100
  Plano, TX 75093                                        Dallas, TX 75201
  Phone: 972-378-9111                                    Phone: 214-698-3100
  rsmiley@fbfk.law                                       mrosenthal@gibsondunn.com
  acampbell@fbfk.law                                     mraiff@gibsondunn.com

  PROPOSED COUNSEL FOR                                   and
  DEBTOR IN POSSESSION
                                                         Matthew G. Bouslog (admitted pro hac vice)
                                                         Irvine, CA 92612
                                                         Phone: 949-451-3800
                                                         mbouslog@gibsondunn.com


                                                         COUNSEL FOR
                                                         LUMINANT ENERGY COMPANY LLC




                                                - 21 -
